Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-5, 7-10, 12 and 14 are currently pending. Claims 1, 3 and 12 have been amended by Applicants’ amendment filed 05-05-2021. Claim 11 has been canceled by Applicants’ amendment filed 05-05-2021. No claims have been added by Applicants’ amendment filed 05-05-2021.

Applicant's election without traverse of Group I, claims 1-14 directed to a method for fabricating a lipid structure array, and an election of the following Species without traverse:
Species (A): wherein introduction of the lipid solution comprises introducing the lipid solution into the microwells and removing the lipid solution remaining outside the microwells (claim 6),
Species (B): wherein the microwells have an aspect ratio (depth/diameter) ranging from 0.2 to 10.0 (claims 11), and
Species (C): wherein the three-dimensional structures are tubular structures (claim 13), in the reply filed on February 26, 2020 was previously acknowledged.  

Claims 15-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 5, 10 and 14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-4, 7-9 and 12 are under consideration to which the following grounds of rejection are applicable. 

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate a non-statutory double patenting rejection over US Patent Application No. 16/369,533, filed on May 5, 2021, is acknowledged. 

Priority
The present application filed April 17, 2018 claims the benefit of Republic of Korea Patent Application 10-2017-0110796, filed August 31, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 5, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 1-4, 7-9 and 12 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending US Patent Application No. 16/369,533 (US Patent 10844503) due to Applicant’s fling of a terminal disclaimer, in the reply filed 05-05-2021.

Claim Rejections - 35 USC § 103
	The rejection of claims 1-4, 7-9 and 12 is withdrawn under 35 U.S.C. 103 as being unpatentable over Diguet et al. (Small, 2009, 5(14), 1661-1666; and Supporting Information, 2009, 5(14), 1-3) in view of Liu et al. (Journal of the American Chemical Society, 2002, 124(21), 1-6) as evidenced by Keyes et al. (US Patent Application Publication No. 20170176449, published June 22, 2017; effective filing date July 3, 2014); and Richardson et al. (Science, 2015, 348(6233), 411-422); and Meyer et al. (International Journal of Pharmaceutics, 2015, 496, 75-85); and Hillman et al. (EP0048194, published March 24, 1982); and Dittrich et al. (Lab Chip, 2006, 6, 488-493).
	The combined references of Diguet et al. and Liu et al. do not specifically exemplify an aspect ratio of depth to diameter of 2.4 to 4.0.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “onto said surface of the substrate, which includes the microwell array” in claim 1 to refer to introducing the lipid solution to the entire surface of the microwell array, wherein the lipid solution can be introduced onto various portions of the microwell array at different times.
The Examiner has interpreted the term “spinning the microwell array” to refer to any form of “spinning” at any speed and by any means such as, for example, physically turning the substrate comprising the microwell array on the benchtop, extruding, to draw out and twist, spinning in a centrifuge platform, rotating an analytical platform (e.g., a mass spectrometer platform, a liquid chromatography platform, etc.), rotating the substrate within an optical field, spin coating, etc. 
	The Examiner has interpreted the term “tubular shape” to refer to any structure where the 3-dimensional lipid structures have a length, depth and a width, which can be open-ended and/or closed-ended.
	

flowing, spitting, placing, stamping, extruding, dipping, deposition through the use of microchannels, etc. 
	The Examiner has interpreted the term “pitch” in claim 12 to refer to the distance between wells.
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 7-9 and 12 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “includes the microwell array” in lines 9-10 or “including the microwell array” in line 11 because it is unclear what portion of the structure “including the microwell array” is being referred to because the claim recites, (i) the microwell array includes a plurality of microwells disposed in a surface of a substrate, and (ii) introducing the lipid solution to the surface of the substrate, which “includes the microwell array”, such that it is unclear whether the term “includes the microwell array” refers to the microwell array in total including the surface of the substrate comprising a plurality of wells; whether the term refers to the plurality of wells; or whether the term refers to an additional microwell array and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the substrate” in line 11. There is insufficient antecedent basis for the term “the substrate” in the claim because claim 1, line 5 recites the term “a surface of a substrate”. 
Claim 4, 7-9 and 12 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 05-05-2021.

The rejection of claims 1-4, 7-9 and 12 is maintained under 35 U.S.C. 103 as being unpatentable over Lee et al. (NPG Asia Materials, 2015, 7, 1-9) in view of Liu et al. (Journal of the American Chemical 
Regarding claim 1 (in part), 2-4, 8, 9 and 12, Lee et al. teach that on demand, localized release of drugs in precisely controlled, patient-specific time sequences represents an ideal scenario for pharmacological treatment of various forms of hormone imbalances, malignant cancers, osteoporosis, diabetic conditions, and others (Abstract, lines 1-3). Lee et al. teach the use of temperature-sensitive lipid-based layered films with electronically programmable, frequency-multiplexed wireless hardware that results in in situ, on-demand release of single or multiple classes of drugs from multiple, independently controlled reservoirs in a completely bioresorbable platform, where reversible control of the release kinetics with near-zero leakage in the off-state (pg. 1, col 2, last partial paragraph). Lee et al. teach the fabrication and device design, wherein fabrication began with laminating a thin metal foil on a sheet of adhesive plastic as a temporary supporting layer, micromachining with a laser-cutting tool defined the patterns for inductive coils and resistive heating elements in the foil, including integration with a bioresorbable substrate involved bonding to a sheet of poly(lactic-co-glycolic acid) (PLGA) softened by hearing followed by cooling to room temperature (interpreted as preparing a microwell array; and defining a pattern in a surface, claim 1) (pg. 2, col 1, first full paragraph). Lee et al. teach that lipid compounds were dissolved in either a chloroform or a mixed solution of chloroform, methanol and water, wherein preparation began with spin casting (interpreted as spinning and dropping) pre-mixed lipid stock solution (60l) (interpreted as lipids, and encompassing 1-50 mM) of dipalmitoylphospha-tidylcholine, 1,2-dilauroyl-sn-glycero-3-phosphoethanolamine, dipalmaitoyl-phosphatidylglycerol or 1,2-dioleoyl 3-trimethylammonium-propane and cholesterol with a mole ratio of 35:35:10:20 on the surface of the device; and placing the coated device in a desiccator under vacuum (<75 torr) for overnight allowed self-assembly of the lipid into a multilayer membrane and complete removal of residual solvent (interpreted as introducing a lipid solution comprising a lipid onto a surface; comprising a solvent and at least one lipid; spinning the array to introduce lipid solution; interpreting a vacuum to be produced Diguet et al. (interpreted as a lipid solution comprising trichloroethylene) (pg. 1662, col 1, first partial paragraph; and pg. 1662, col 2, first partial paragraph, lines1-4). Lee et al. teach laminating a temporary shadow mask selectively exposed to the serpentine resistor, heating the device at 55 oC with a drop of solution containing a drug of interest allowed hydration and self-assembly into a liquid-disordered phase of the lipid membrane thereby trapping the drug, wherein spinning the device twice at 2000 rpm for 40 seconds and then immersing it in deionized water for more than 2 days eliminated any untrapped drugs, wherein deionized water was replaced every other day (interpreted as spinning; drying the lipid solution; hydrating the lipid solution by dropping a buffer solution thereon; forming a tubular structure; and buffer solution is distilled water, claims 1 and 9) (pg. 2, col 1, last full paragraph, lines 11-18). Lee et al. teach a proliferation/viability assay including CellTiter 96 AQueous One Solution Cell Proliferation Assay with ~10,000 seeded cells per well on a 96-well plates (Falcon 96-well cell culture plates) (interpreted as a microwell array; a plurality of wells; aspect ratio ranging from 2.4 to 4.0; and pitch ranging from 10 to 100 microns, claims 1 and 12) (pg. 2, col 2, first full paragraph); wherein it is known that a plurality of microwells for receiving at least one cell include a diameter (d), the height (h) and the inter-well distance (pitch, p), such that the diameter is 1 micron to 3 mm, the heights are from 1 micron to 3 mm, and the spacing between microwells ranges from 1 micron to 100 microns as evidenced by Hohnel et al. (paragraphs [0031]-[0033]; and [0036]); and wherein it is known that Falcon 96 multiwell insert systems for cell culture have an effective diameter of 3.2 mm and a height of 10.4 mm as evidenced by Falcon (pg. 31, col 1, last full paragraph). Lee et al. teach treatment of tumor cells with doxorubicin, wherein prior to cell exposure, the device was submerged in a separate dish containing Optimem and the drug was triggered by the temperature stimulus, such that the released drug solutions were collected at specific time points and transferred to cell culture 96-well plates (interpreted as a microwell array; and a plurality of wells, claim 1) (pg. 8, first full paragraph, lines 1-2 and Figures 1B and 1C, a three-dimensional confocal microscope images and schematic illustrations of a lipid membrane loaded with drug molecules (interpreted as a 3D structure, claim 1) (pg. 3, Figure 1).
Although Lee et al. do not specifically teach the use of trichloroethylene as a solvent, Lee et al. do teach that lipid compounds were dissolved in either chloroform or a mixed solution of chloroform, methanol and water, wherein it was known that phospholipid deposition only inside the holes on a planar substrate is achieved by choosing trichloroethylene as a solvent as evidenced by Diguet et al. such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that, depending upon the desired design of the plurality of microwells, the placement of lipids on the substrate, and/or the particular lipids solutions under investigation, trichloroethylene can be used as a solvent in order to deposit lipids only inside the holes on a planar substrate.
Lee et al. do not specifically exemplify drying the solution at a temperature range of -10 to -80C (instant claim 1, in part); or drying at -20 to -70oC (instant claim 7).
Regarding claims 1 (in part) and 7, Liu et al. teach the cross-linking of supramolecular assemblies of hydrated lipids is an effective method to stabilize these assemblies to disruption by surfactants or aqueous alcohol, wherein heterobifunctional lipids such as Acryl/DePC16,18 and Sorb/DenPC18,21 are examples of a new class of polymerizable lipid designed for the creation of cross-linked lipid structures, such that the robust nature of the cross-linked liposomes was demonstrated by lyophilization of the liposome followed by their essentially complete redispersion in water, wherein there was no major change in the size or structure of the cross-linked liposomes after rehydration of the freeze-dried powder of liposomes, and the rehydrated cross-linked liposomes continued to be resistant to surfactant solubilization (corresponding to dried at a temperature of -10 to -70; a pressure from 1 to 10 mTorr (Abstract). Liu et al. teach that large unilamellar bilayer liposomes (LUV) composed of either Acryl/DePC16,18  or Sorb/DenPC18,21 were prepared by the freeze-thaw method (pg. 6038, col 1, first full paragraph, lines 1-3). Liu et al. teach that the results indicate that appropriately cross-linked liposomes can be successfully lyophilized for storage then rehydrated to recover the liposome (interpreting lyophilization as removing excess lipid solution under vacuum; and inherently drying the lipid solution at a temperature from -10 to -80 degrees centigrade, claim 1) (pg. 6040, col 1, last full paragraph, lines 1-3), oC as evidenced by Meyer et al. (pg. 77, col 1; last full paragraph, lines 1-6; pg. 78, col 2, first full paragraph, lines  6-7; and Figure 3); and wherein lyophilization time is reduced by shell freezing the liquid vaccine prior to lyophilization by rotating the vial on its side in a liquid bath maintained at a temperature below the eutectic point, wherein the lyophilization time is reduced to about 10 hours or less as evidenced by Hillman et al. (Abstract; and pg. 4, lines 26-27). Liu et al. teach that the lyophilization of conventional liposomes returns the lipids to a dry state, such that hydration of these lipids normally yields the thermodynamically preferred lamellar phase, where reformation of unilamellar liposomes from the lamellar phase requires the application of energy such as via sonication or extrusion, however, spontaneous liposome formation from the lamellar phases is known to occur upon hydration of the dried lipid films (pg. 6041, col 1, first full paragraph). Liu et al. teach that the storage of liposomes by lyophilization has been examined from a pharmaceutical and biological perspective, such that if rehydration and recovery of the liposomes is possible, this increases the usefulness of liposomes as drug carriers, since freeze- drying can increase the shelf life of the liposomes, wherein liposomes are freeze-dried under high vacuum for at least 4 hours; the dried lipid was hydrated; samples were vortexed to uniformity (interpreted as spinning) and subjected to 10 freeze-thaw-vortex cycles; and LUV with a diameter of about 115 nm were prepared by extrusion 10 times through two stacked Nucleopore polycarbonate filters (corresponding to removing any excess lipid solution remaining on the surface by suction; spinning; tubular shape; encompassing 1 to 10 mTorr; and at least 6 hours, claims 1, 7 and 8) (pg. 6041, col 1, second full paragraph), wherein it is known that microtubules can be formed on a microchip by extrusion through a micro-sized aperture as evidenced by Dittrich et al. (pg. 489, col 1; first full paragraph, lines 1-5).
 It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of lyophilizing liposomes as exemplified by Liu et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of producing biological lipid membranes including membranes that can be remotely triggered as disclosed by Lee et al. to include the method of drying liposomes by lyophilization under high pressure as taught by Liu et al. with a reasonable expectation of success in creating multilayered phospholipid films including phospholipid films comprising drugs for storage and later recovery by rehydration; to increase the shelf-life of the multilayered phospholipid films or arrays of multilayered phospholipid films; and/or to create and/or test various temperature-sensitive lipid-based layers that allow for in situ, on-demand localized release of drugs for the treatment of diseases and conditions including cancer.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 5, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant’s sucking to remove lipid solution remaining on said surface of the substrate using a pump” is recited as an active step which obviates the examiner’s interpretation of “removing by sucking” as including ‘desiccating’ or ‘evaporating’ (Applicant Remarks, pg. 14, second full paragraph); (b) regarding lyophilization, Applicant maintains that the lyophilization technique leaves an undesirable residue unlike Applicant’s method (Applicant’s Remarks, pg. 14, fourth full paragraph); and (c) Applicant’s biomimetic 3-D structure arrays that possess structural and/or functional properties of cell membranes, and have the ability to sense biomaterials or biosignals, has the advantage of uniformity of the product due to the removal of (unwanted) lipid solution which could .
Regarding (a), it is noted that none of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (underline added). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, the courts have held that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Regarding Applicant’s assertion that Applicant’s sucking to remove lipid solution remaining on said surface of the substrate using a pump is recited as an active step which obviates the examiner’s interpretation of “removing by sucking” as including ‘desiccating’ or ‘evaporating’, the Examiner disagrees. Lee et al. teach that lipid compounds were dissolved in either a chloroform or a mixed solution of chloroform, methanol and water, wherein preparation began with spin casting pre-mixed lipid stock solution (60l) of dipalmitoyl-phosphatidylcholine, 1,2-dilauroyl-sn-glycero-3-phosphoethanolamine, dipalmaitoyl-phosphatidylglycerol or 1,2-dioleoyl 3-trimethylammonium-propane and cholesterol on the surface of the device (interpreted as spinning and dropping a lipid solution); and placing the coated device in a desiccator under vacuum (<75 torr) overnight allowed self-assembly of the lipid into a multilayer membrane and complete removal of the residual solvent (interpreting a vacuum to be produced by a vacuum pump; sucking to remove lipid solution remaining on the surface; encompassing a pressure of 1-10 mTorr; and 5-20 hours) allowed self-assembly of the lipid into a multilayer membrane and complete removal of residual solvent (interpreted as a dried lipid layer). Liu et al. teach that the storage of liposomes by lyophilization has been examined from a pharmaceutical and biological perspective (interpreting lyophilization as inherently encompassing spinning, sucking to remove excess lipid solution using a pump, and drying the lipid solution at a temperature of -10 to -70), such that if rehydration and recovery of the liposomes is possible, this increases the usefulness of liposomes as drug carriers, since freeze-drying can increase the shelf life of the liposomes, wherein liposomes are freeze-dried under high vacuum for at least 4 hours; the dried lipid was hydrated; samples were vortexed to uniformity (interpreted as spinning), and subjected to 10 freeze-thaw-vortex cycles (interpreted as lyophilization). Thus, the combined references of Lee et al. and Liu et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of the cited references. Regarding Applicant’s assertion that lyophilization technique leaves an undesirable residue unlike Applicant’s method, the Examiner notes that there is no requirement in instant claim 1 regarding the state of the dried lipid layer, and/or regarding the presence/absence of an unidentified ‘undesirable’ residue. Moreover, the Examiner notes that the instant published Specification clearly teaches that there is no particular restriction on the method for drying the microwell array, and that the microwell array is preferably dried in a freeze dryer to form a dried lipid layer (See; paragraph [0073]). As Applicant may be aware, the term ‘freeze drying’ is used interchangeably with the term ‘lyophilization’, such that the drying methods disclosed by Lee et al. (drying a desiccator under vacuum at <75 torr overnight), and as taught by Liu et al. (lyophilization) describe the very same methods of drying as disclosed in the instant published Specification. Thus, the Examiner argues that the methods of drying as taught by the cited references produce identical features, and the same lipid structure array, as recited in instant claim 1.
Regarding (c), as indicated in MPEP 716.02(c), where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). As noted in MPEP § 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). Applicant’s asserted advantages of a biomimetic 3-D structure arrays that possess structural and/or functional properties of cell membranes, having the ability to sense biomaterials or biosignals, and having the advantage of uniformity of the product, is not persuasive because instant claim 1 does not recite biomimetic 3-D structure arrays, that the lipid structure arrays are comprised of any particular lipid or combination of lipids, and/or that the lipid structure arrays have any specific (and definite) structure such as uniformity. As previously discussed, the combined references of Lee et al. and Liu et al. teach the same drying techniques as recited in instant claim 1; as well as, the same drying techniques described in the instant published Specification. Thus, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (See; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) and In re Baxter TravenoILabs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP § 716.02 - § 716.02(g)). Moreover, no evidence has been provided that ‘sucking to remove lipid solution remaining on the surface of the substrate using a pump’ is responsible for the ability of the lipid structure arrays to possess the structural and functional properties of cell membranes, the ability to sense biomaterials or biosignals, and/or result in the lipid structures having uniformity of product. The instant published Specification states that there is no particular restriction on the method for drying the microwell array, suggesting that drying (and/or the method of drying) any lipid solution is not responsible for Applicants’ stated ‘advantages’. Evidence has not been provided that the "superior results" were unknown in the prior art.


New Objections/Rejections
Claim Objection
	Claim 1 is objected to because of the following informalities: Claim 1 recites an abbreviation such as “m” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Conclusion
Claims 1-4, 7-9 and 12 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639